Case 1:19-cv-03713-PAB-STV Document 76 Filed 07/20/20 USDC Colorado Page 1 of 3




                               UNITED STATES DISTRICT COURT
                                   DISTRICT OF COLORADO


  ___________________________________
  J.L., an individual;

                 Plaintiff
                                                               Civil Action No.
  -against-                                                    1:19-cv-03713-STV

  BEST WESTERN INTERNATIONAL, INC.;
  HYATT CORPORATION; WYNDHAM
  HOTELS AND RESORTS, INC.; and
  MARRIOTT INTERNATIONAL, INC.

              Defendants.
  ____________________________________

           PLAINTIFF’S MOTION TO EXCEED PAGE LIMIT UNDER SECTION
       III. A. OF JUDGE PHILLIP A. BRIMMER’S CIVIL PRACTICE STANDARDS


     Plaintiff files this Motion to Exceed Page Limit concurrently with her Response to Defendants

  Best Western International Inc.’s (“Best Western”) Motion to Dismiss under section III. A. of

  Judge Phillip A. Brimmer’s Civil Practice Standards.

  1. Judge Phillip A. Brimmer’s Civil Practice Standards under section III (A) state that response

     to a motion is limited to fifteen (15) pages. Because Plaintiffs’ Response are longer than fifteen

     pages, Plaintiff requests leave of Court to exceed the page limitation.

  2. Good cause exists for extending the page limitation beyond fifteen pages.

              a. There is little case law applying the venture liability theory under the Trafficking

                 Victims Protection Reauthorization Act (TVPRA);

              b. What case law does exist on this emergent theory against those who knowingly

                 benefited from a venture involve complex factual determinations and include

                 lengthy summaries of the facts and law involved in pleading a venture liability
Case 1:19-cv-03713-PAB-STV Document 76 Filed 07/20/20 USDC Colorado Page 2 of 3




                theory under the TVPRA. See e.g. Gilbert v. United States Olympic Committee, 423

                F.Supp.3d 1112 (D. Colo. 2019) (74 pages); Bistline v. Parker, 918 F.3d 849 (10th

                Cir. 2019) (60 pages); A.B. v. Marriott Int’l, Inc., — F.Supp.3d —, 2020 WL

                1939678 (E.D. Pa. Apr. 22, 2020);

            c. Moreover, as Plaintiff’s First Amended Complaint is 56 pages containing 163

                separate allegations against Defendants that form the basis of her claims and need

                to be addressed in her Response;

            d. In addition to the legal arguments related to Plaintiff’s claims under the TVPRA

                raised by other Defendants, Best Western additionally raises issues of

                juridisdiction;

            e. Three additional pages are necessary to address Plaintiff’s individualized, fact-

                specific claims to adequately brief this Court on whether Plaintiff has adequately

                stated a claim under the TVPRA.

     3. As good cause exists Plaintiff should be permitted to exceed the fifteen (15) page limit

         under Judge Phillip A. Brimmer’s Civil Practice Standards section III (A).



  Dated: July 20, 2020                               Respectfully submitted,


                                                     /s/ Tiffany R. Ellis
                                                     Tiffany R. Ellis
                                                     Weitz & Luxenberg, P.C.
                                                     3011 W. Grand Blvd.
                                                     Suite 2150
                                                     Detroit, MI 48202
                                                     Phone: (313) 800-4170
                                                     Fax: (646) 293-7992
                                                     Tellis@weitzlux.com

                                                     Attorneys for Plaintiff
Case 1:19-cv-03713-PAB-STV Document 76 Filed 07/20/20 USDC Colorado Page 3 of 3




                                  CERTIFICATE OF SERVICE

         I hereby certify that on July 20, 2020, I electronically filed the foregoing Motion to

  Exceed Page Limit with the Clerk of the Court using the CM/ECF system.


                                                       /s/ Tiffany R. Ellis
                                                         Tiffany R. Ellis
